Judge Stites
delivered the opinion of the court.
Smith brought his action against the appellants, the marshall and trustees of the town of Eddyville, to recover from them money which he alleged they had wrongfully collected from him under pretense of authority to collect tax for license to keep a coffeehouse in said town.
Appellants answered, and after denying in general terms that they had wrongfully collected any money from him, stated, in substance, the following facts: That they were trustees and officers of the town of Eddyville. an l that by. law the trustees had authority'to grant license to keep coffee-houses within said town, on the payment oí fifty dollars tax by the person applying for such license; that the granting of license was discretionary-with them, and that they had refused to issue license for that sum; that Smith, with'a knowledge of these facts, and in order *798to induce the trustees to grant him license to keep a coffee-house, proposed and offered to pay for such privilege one hundred dollars per annum, to be paid half yearly in advance, and that the trustees accepted said offir, and granted him license lor two years at that rate; that he paid two hundred dollars for the privilege or license thus allowed him, to the Marshal of the to wn, not by coercion, but freely and voluntarily, and of his own accord, in compliance with his agreement made with a perfect knowledge of the law and facts, and also that the, money so paid had been expended in improving the streets, and that this was the money claimed in the petition, &c.
J. ff nnindmd«¡>1 puy inoin-y under an illegal contract- a contract aguí list public policy— lie will not be nidcd by law to recover it buck; tin* maxim in jwrt delicio potior Coiidilio est lie fmdentia applies
To this answer a demurrer was filed and sustained, and the appellants saying nothing further, a judgment was rendered against them as trustees, for one hundred and sixteen dollars, the amount of money collected over and above the legal rate of license thereon; and from that judgment they have appealed.
Whether the answer presents upon its face a sufficient bar to the action is the only inquiry to be considered. We have no hesitation in saying that it does, and that it should have been adjudged good on demurrer.
If the contract or agreement between the parties should be regarded as invalid because of its illegality, or because of its being opposed to public policy, and within that class of contracts which tepd to the corruption of public functionaries, a point not now necessary to be decided, the answer nevertheless presents an insuperable obstacle to plaintiff’s recovery, because it shows his knowledge of and participation in the transaction. The law in such cases leaves the parties as it finds them, and extends no help to either. The lamiliar maxim, in. pari delicto potior conditio cst defendentis applies.
If, however, the agreement is not liable to such objection, still the answer is good, for it avers that *799the plaintiff induced the trustees to grant him the license on the terms mentioned, he being at the time well apprised of the extent of their authority and all the facts; and of his own motion promised to pay at the rate stipulated, and did voluntarily pay the several sums claimed to the marshal of the town, without coercion or compulsion.
2. It is well settled law, that where a man demands money of another as his right, and the other, with a full knowledge of all the facts 6 of his rights, pays the money, he cannot recover it hack. (2 Barn (r< ss. 7 *¿9; 5 Taunton t 154.)
The doctrine is well settled, that where a man demands money of another as his right, and the other, with a full knowledge of all the facts and his rights, voluntarily pays the money thus demanded, he cannot recover it back. (2 Barn. & Cress, 729; 5 Taunton, 154.)
In the first case cited the action was brought to recover back money paid for license, and one objection was that it was a voluntary payment. The court did not consider it a voluntary payment, and upheld the action; but chief justice Abbott and the whole court admitted that the objection would have been good if well founded in fact. In the latter case the whole question is examined, and the principle fully recognized. And in Elliott vs. Swartwout, 10 Peters, 155, which was an action to recover back moneys from a collector, the doctrine is approved of and reference had to the cases supra.
Considering the answer therefore in either aspect, it results that the demurrer was erroneously sustained.
Wherefore, the judgment is reversed, and cause remanded with directions to overrule the demurrer to the answer, and for further proceedings not inconsistent with this opinion.